The petitioner, John Durakowski, appeals from a judgment of a single justice of this court denying his petition under G. L. c. 211, § 3. We affirm.
The petitioner filed his petition in the county court after a judge in the underlying case in the trial court denied his renewed motion for a required finding of not guilty after discharge of the jury, motion for reconsideration, and motion to have the trial judge recuse herself. Although it appears that the petitioner’s “Memorandum of Law -and, Record of Appendix” filed with this court is intended to be a memorandum and appendix pursuant to S.J.C. Rule 2:21, as amended, 434 Mass. 1301 (2001), he does not appear to be challenging any interlocutory ruling of the trial court. Regardless whether rule 2:21 applies, however, the petitioner has not demonstrated that he cannot otherwise obtain adequate appellate review. See Norris v. Commonwealth, 447 Mass. 1007 (2006); Sterling v. Delmonico, 443 Mass. 1018, 1019 (2005). The single justice did not err or abuse his discretion in denying relief under G. L. c. 211, § 3.

Judgment affirmed.